Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT

TO THE CREDIT AGREEMENT AND FIRST AMENDMENT TO THE GUARANTEE

AND COLLATERAL AGREEMENT

THIS SEVENTH AMENDMENT TO THE CREDIT AGREEMENT AND FIRST AMENDMENT TO THE
GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 11, 2013 (this
“Amendment”), to (i) the Credit Agreement, dated as of June 17, 2011 (as
previously amended, the “Credit Agreement”) and (ii) the Guarantee and
Collateral Agreement, dated as of June 17, 2011 (as modified, amended or
otherwise supplemented prior to the date hereof, the “Guarantee and Collateral
Agreement”), and entered into by, among others, SemGroup Corporation, as the
Borrower (the “Borrower”), certain subsidiaries of the Borrower, as Guarantors,
the lenders party thereto (the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to (i) amend the Credit Agreement to extend the
Revolving Facility Maturity Date of all or a portion of the aggregate principal
amount of the outstanding Revolving Facility Loans (the “Extended Maturity
Date”), subject to the terms and conditions set forth herein, and (ii) amend
certain other provisions of the Credit Agreement and the Guarantee and
Collateral Agreement as specified below (the “Specified Amendments”);

WHEREAS, the Loan Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement in order to permit each of the Extended
Maturity Date and the Specified Amendments; and

WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendments relating to the Credit Agreement and the Guarantee and Collateral
Agreement.

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to the Credit Agreement

(a) The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the first paragraph
in its entirety and the table appearing therein, as follows:

“Applicable Margin” shall mean for any day (a) for any Incremental Revolving
Loan, the applicable margin per annum set forth in the joinder agreement with
respect thereto and (b) with respect to any Eurodollar Loan under the Revolving
Facility Loans, 2.50% and with respect to any ABR Loan under the Revolving
Facility Loans, 1.50%



--------------------------------------------------------------------------------

from the Seventh Amendment Effective Date until the date the financial
statements relating to the quarter ending December 31, 2013 are delivered
pursuant to Section 5.04(a), and thereafter the applicable margin per annum set
forth below under the caption “Revolving Facility ABR Loans”, or “Revolving
Facility Eurodollar Loans”, as applicable, based upon the Leverage Ratio as of
the last date of the most recent fiscal quarter of the Borrower:

 

Leverage Ratio:

   Revolving
Facility ABR
Loans      Revolving Facility
Eurodollar Loans  

Category 1: Greater than 4.50 to 1.00

     2.25%         3.25%   

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     2.00%         3.00%   

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     1.75%         2.75%   

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     1.50%         2.50%   

Category 5: Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     1.25%         2.25%   

Category 6: Less than or equal to 2.50 to 1.00

     1.00%         2.00%   

(b) The definition of “Available Cash” is hereby amended by deleting each
reference to “Cash Equivalents” in clause (i) thereof and replacing it with
“cash equivalents” in lieu thereof.

(c) Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “EBITDA” as follows: deleting the phrase “described in subclauses
(i) through (xi) of this clause” and replacing it with “described in subclauses
(i) through (ix) of this clause”; deleting the “and” at the end of subclause
(vii); adding an “and” at the end of subclause (viii); and adding a new
subclause (ix) as follows:

“(ix) Material Project EBITDA Adjustments with respect to Material Projects;”

(d) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence of the definition of “Revolving Facility
Commitment” in its entirety as follows:

“The aggregate amount of the Revolving Facility Commitments on the Seventh
Amendment Effective Date is U.S.$500.0 million.”

 

-2-



--------------------------------------------------------------------------------

(e) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating subclause (b) of the definition of “Permitted Junior Debt” in its
entirety as follows:

“(b) senior unsecured Indebtedness issued or incurred by the Borrower or a
Restricted Subsidiary,”

(f) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following defined terms and their definitions: “Incremental Term Facility
Commitments”, “Incremental Revolving Facility Commitments”, “Incremental Term
Lender”, “Incremental Term Loans”, and “Risk Management Policy Amendments”.

(g) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum equal to (a) the Eurodollar Rate
for such Interest Period multiplied by (b) the Statutory Reserves.

“Alternate Base Rate” shall mean (a) in respect of applicable Term Loan A Loans
and Revolving Facility Loans, the greatest of (i) the rate of interest per annum
determined by the Administrative Agent from time to time as the prime commercial
lending rate for U.S. Dollar loans in the United States for such day (the “Prime
Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum, and
(iii) the Adjusted Eurodollar Rate as of such date (or if such date is not a
Business Day, the immediately preceding Business Day) for a one-month Interest
Period plus 1.00% per annum and (b) in respect of applicable Term Loan B Loans,
the greater of 2.25% and the rate as determined pursuant to clause (a) above.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be effective
from and including the date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Indebtedness in respect of the deferred purchase price of property or
services and unreimbursed payment obligations, contingent or otherwise, of any
Person as an account party in respect of drawn letters of credit (other than
letters of credit, bank guarantees or similar instruments in respect of which a
back-to-back letter of credit has been issued under or as permitted by the Loan
Documents under which no Loan Party is an account party), in each case, of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis on
such date.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on Reuters or such other
commercially available source as may be designated by the Administrative Agent
from time to time (or any successor thereto) that displays the British Bankers
Association Interest Settlement Rate (or any other Person which takes over the
administration of that rate) for deposits in U.S. Dollars

 

-3-



--------------------------------------------------------------------------------

(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period (or, in the
case of clause (iii) of the definition of Alternate Base Rate, approximately
11:00 a.m. (London time) on the date referenced in such clause (iii)).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Material Subsidiary” shall mean each Restricted Subsidiary of the Borrower now
existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Restricted Subsidiary and its Subsidiaries, (i) for
the applicable Calculation Period accounted for more than 5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries or (ii) as of the last
day of such Calculation Period, was the owner of more than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries;
provided that at no time shall the total assets of all Restricted Subsidiaries
of the Borrower that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 5% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries.

“MLP Transfer Requirements” shall mean the requirement that, as of the date of
any MLP Transfer, the Borrower shall be in compliance with the Financial
Performance Covenants for the most recently completed fiscal quarter of the
Borrower ending on or prior to such date (as determined on a Pro Forma Basis
after giving effect to such applicable MLP Transfer and excluding Net Proceeds
and any projected distributions from the MLP Entity attributable to such MLP
Transfer, but after giving effect to any prepayment of the Loans with such Net
Proceeds).

“Prior Liens” shall mean those Liens and other encumbrances (A) permitted by
paragraphs (a), (c), (d), (e), (f), (g), (h), (i), (j), (m), (n), (o), (p), (q),
(r), (u), (v), (y), (aa), (bb), (dd), (ee) or (gg) of Section 6.02,
(B) consisting of deposits or other Liens on cash or Permitted Investments
permitted by any paragraph of Section 6.02 (without prejudice to the
requirements of the proviso in paragraph (l) of Section 6.02), or (C) that
otherwise have priority over the liens in favor of the Collateral Agent by
operation of law; provided, that licenses permitted under paragraphs (q) or (ee)
of Section 6.02 shall be deemed “Prior Liens” solely to the extent that such
licenses are nonexclusive.

 

-4-



--------------------------------------------------------------------------------

“Revolving Facility Maturity Date” shall mean the earlier of (a) the fifth
anniversary of the Seventh Amendment Effective Date and (b) the date on which
the entire outstanding principal amount of the Revolving Facility Loans, with
all unpaid interest, fees, charges and costs, shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Term Loan” shall mean a Term Loan A Loan or a Term Loan B Loan, as applicable.

(h) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order therein:

“Commercial Operation Date” shall mean the date of the mechanical completion and
entering into commercial operation of a Material Project.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration designated pursuant to Section 6.05, measured at the time received
and without giving effect to subsequent changes in value, less the amount of
cash or Permitted Investments received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

“Exchange” shall mean any exchange by Borrower or any Restricted Subsidiary of
operating assets for other operating assets, in each case with a fair market
value not to exceed $250,000 with respect to any single “Exchange” or series of
related “Exchanges” and, subject to the last sentence of this definition, of
comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person. It is understood and agreed that exchanges of the
kind described above as to which a portion of the consideration paid or received
is in the form of cash shall nevertheless constitute “Exchanges” for the
purposes of this Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

-5-



--------------------------------------------------------------------------------

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any Restricted Subsidiary, the aggregate capital cost
of which exceeds, or is reasonably expected by the Borrower to exceed,
$15,000,000.

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project of the Borrower or a Restricted Subsidiary:

(x) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(equal to the then current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected EBITDA of the
Borrower and its Restricted Subsidiaries with respect to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined on predominantly fee
based contracts relating to such Material Project, the creditworthiness of the
other party(ies) to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, and other
factors reasonably deemed appropriate by the Administrative Agent), which may,
at the Borrower’s option, be added to actual EBITDA for the fiscal quarter in
which construction of the Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual EBITDA of the Borrower and its Restricted Subsidiaries
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its actual Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days, but more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

(y) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for two immediately succeeding fiscal
quarters, an amount to be approved by the Administrative Agent (approval not to
be unreasonably withheld, delayed or conditioned) as the projected EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Material Project
(determined in the same manner as set forth in clause (x) above) for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower’s option, be added to actual EBITDA for such fiscal
quarters (but net of any actual EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project following such Commercial
Operation Date).

 

-6-



--------------------------------------------------------------------------------

(z) Notwithstanding the foregoing: no such additions shall be allowed with
respect to any Material Project unless: (i) not later than 30 days or such
lesser number of days as may be agreed to by the Administrative Agent in its
sole discretion prior to the delivery of any Compliance Certificate required by
Section 5.04 (c), to the extent Material Project EBITDA Adjustments will be made
to EBITDA in determining compliance with Financial Performance Covenants, the
Borrower shall have delivered to the Administrative Agent written pro forma
projections of EBITDA of the Borrower and its Restricted Subsidiaries
attributable to such Material Project, (ii) prior to the date such Compliance
Certificate is required to be delivered, the Administrative Agent shall have
approved (such approval not to be unreasonably withheld, conditioned or delayed)
such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent, and (iii) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 20% of the total actual EBITDA of the Borrower and its
Restricted Subsidiaries for such period (which total actual EBITDA shall be
determined without including any Material Project EBITDA Adjustments).

“Seventh Amendment Effective Date” shall mean December 11, 2013.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

(i) Sections 2.10(a) of the Credit Agreement is hereby amended by deleting the
parenthetical “(plus any additional principal amount of Incremental Term Loans
that are Term Loan A Loans)” contained therein.

(j) Sections 2.10(b) of the Credit Agreement is hereby amended by deleting the
parenthetical “(plus any additional principal amount of Incremental Term Loans
that are Term Loan B Loans)” contained therein.

(k) Section 2.11(i) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

“The Borrower shall apply 100% of the net cash proceeds received by it or any of
its subsidiaries from the issuance and sale of the Senior Notes in any event
within five (5) Business Days of receipt thereof to repay the Loans, which
proceeds will be applied ratably among the Revolving Facility Lenders to prepay
any Revolving Facility Loans (and all accrued and unpaid interest thereon) then
outstanding (without a permanent reduction of any Revolving Facility
Commitments).”

(l) Section 2.12(a) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

 

-7-



--------------------------------------------------------------------------------

“(a) The Borrower agrees to pay to each Revolving Facility Lender, without
duplication of any other amounts paid to such Lender (other than any Defaulting
Lender), through the Administrative Agent, three (3) Business Days after the
last day of March, June, September and December of each year, and on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Available Unused Commitment of such Revolving Facility Lender during the
preceding quarter up until the last day of such quarter (or other period
commencing with the Closing Date (or the last date on which such fee was paid)
and ending with the last day of such quarter or the Revolving Facility Maturity
Date or the date on which the last of the Commitments of such Revolving Facility
Lender shall be terminated, as applicable) at the rate per annum set forth below
under the caption “Commitment Fee” based upon the Leverage Ratio as of the last
date of the most recent fiscal quarter of the Borrower; provided, that for the
period commencing with the Seventh Amendment Effective Date and ending on the
date the financial statements relating to the quarter ending December 31, 2013
are delivered pursuant to Section 5.04(a), the Commitment Fee shall be 0.375%:

 

Leverage Ratio

   Commitment Fee  

Category 1: Greater than 4.50 to 1.00

     0.50%   

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     0.50%   

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     0.50%   

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     0.375%   

Category 5: Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     0.375%   

Category 6: Less than or equal to 2.50 to 1.00

     0.375%   

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Revolving Facility
Lender shall begin to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.”

(m) Section 2.15(b) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

 

-8-



--------------------------------------------------------------------------------

“(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by, or participations in Revolving
Letters of Credit held by, such Lender, or the Revolving Letters of Credit
issued by such Issuing Bank or as a consequence of the Commitments to make any
of the foregoing, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered
in connection therewith.”

(n) Section 2.20 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Incremental Facilities. (a) At any time following the Seventh Amendment
Effective Date, the Borrower may, by written notice to the Administrative Agent,
elect to request an increase to the Revolving Facility Commitments (each such
increase, an “Incremental Commitment”), in effect on the Seventh Amendment
Effective Date, in an aggregate principal amount, collectively, not to exceed
U.S.$300 million. Any Borrowing under an Incremental Commitment shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than U.S.$10.0 million (the “Incremental Loans”). Such notice shall specify
the date (an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Commitments shall be made available, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent). The Borrower shall notify the Administrative Agent in
writing of the identity of each Lender or other financial institution (which in
any event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the Administrative Agent and the Issuing Banks (each, an
“Incremental Revolving Facility Lender” or an “Incremental Lender”) to whom the
Incremental Commitments have been (in accordance with the prior sentence)
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment. Such
Incremental Commitments shall become effective as of such Increased Amount Date,
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Commitments;
(ii) the representations and warranties contained in Article III and

 

-9-



--------------------------------------------------------------------------------

the other Loan Documents shall be true and correct in all material respects on
and as of the Increased Amount Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date; (iii) the Incremental Loans shall rank pari passu in right of
payment and of security with the Loans; (iv) such Incremental Commitments shall
be evidenced by one or more joinder agreements executed and delivered to
Administrative Agent by each Incremental Lender, as applicable, and each shall
be recorded in the register, each of which shall be reasonably satisfactory to
the Administrative Agent and subject to the requirements set forth in
Section 2.17(e); (v) the Borrower shall make any payments required pursuant to
Section 2.16 in connection with the provisions of the Incremental Commitments;
(vi) the Borrower and its Affiliates shall not be permitted to commit to or
participate in any Incremental Commitments or any Incremental Loans; (vii) any
Incremental Loans shall be treated substantially the same as the existing Loans
(in each case, including with respect to mandatory and voluntary prepayments);
(viii) if the all-in yield (as reasonably determined by the Administrative Agent
and the Borrower to be equal to the sum of (A) the margin above the Eurodollar
Rate on such Incremental Loans, (B) if such Incremental Loans are initially made
at a discount or the Lenders making the same receive a fee directly or
indirectly from the Borrower or any Subsidiary for doing so but excluding any
arrangement fees not paid to the Lenders thereof generally (the amount of such
discount or fee, expressed as a percentage of the Incremental Loans, being
referred to herein as “OID”), the amount of such OID (based on an assumed four
year weighted average life) and (C) any minimum Alternate Base Rate or Adjusted
Eurodollar Rate applicable to such Incremental Loans) (the “All-In Yield”) for
any Incremental Loan exceeds the then applicable All-In Yield for the Revolving
Facility Loans by more than 50 basis points (the excess of (A) such All-In Yield
for the Incremental Loans over (B) the All-In Yield for the Revolving Facility
Loans, plus 50 basis points being the relevant “Margin Differential”), then each
Applicable Margin for the Revolving Facility Loans, for each adversely affected
existing Revolving Facility shall automatically be increased by the Margin
Differential effective upon the making of the Incremental Loan; and (ix) except
as otherwise provided in this clause (a), the terms and conditions applicable to
Incremental Loans shall not be materially different from those of the Revolving
Facility Loans. Each of the parties hereto hereby agrees that, upon the
effectiveness of any joinder agreements in connection with any Incremental
Commitments as described in the preceding sentence, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments and the Incremental Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments without the consent of any Lender.

Notwithstanding the foregoing, the Borrower hereby agrees that the availability
of Incremental Commitments shall be subject to the prior satisfaction of the
following conditions: (x) each Loan Party shall have obtained all material
consents necessary in connection with such Incremental Commitments and the

 

-10-



--------------------------------------------------------------------------------

transactions contemplated by any amendments to the Loan Documents entered into
in connection therewith; and (y) the Administrative Agent shall have received,
on behalf of itself, the Collateral Agent, the Lenders and each Issuing Bank on
the applicable Increased Amount Date, favorable written opinions of (x) Gibson,
Dunn & Crutcher LLP, special New York counsel for the Loan Parties, and
(y) Conner & Winters, LLP, special Oklahoma counsel for the Loan Parties,
(A) dated the applicable Increased Amount Date, (B) addressed to each Issuing
Bank on the applicable Increased Amount Date, the Administrative Agent, the
Collateral Agent and the Lenders, and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Incremental Commitments and the Incremental Loans as the Administrative
Agent shall reasonably request, and each Loan Party hereby instructs its counsel
to deliver such opinions.

(b) On any Increased Amount Date on which Incremental Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the existing Revolving Facility Lenders shall assign to each of the Incremental
Revolving Facility Lenders, and each of the Incremental Revolving Facility
Lenders shall purchase from each of the existing Revolving Facility Lenders, at
the principal amount thereof, such interests in the outstanding Revolving
Facility Loans and participations in Revolving Letters of Credit outstanding on
such Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Facility Loans and participations in
Revolving Letters of Credit being held by existing Revolving Facility Lenders
and Incremental Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such
Incremental Commitments to the Revolving Facility Commitments, (ii) each
Incremental Commitment shall be deemed for all purposes a Revolving Facility
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Facility Loan and have the same terms as any existing Revolving
Facility Loan and (iii) each Incremental Revolving Facility Lender shall become
a Lender with respect to the Revolving Facility Commitments and all matters
relating thereto.

(c) A portion of the Incremental Commitment may be made available for the
issuance of Revolving Letters of Credit in an amount not exceeding the
proportional amount of the Revolving L/C Sublimit to the aggregate amount of the
Revolving Facility Commitments as of such date.

(d) The Incremental Loans shall be used solely for working capital, capital
expenditures and other lawful purposes (including the payment of transaction
fees and expenses and for the issuance of Revolving Letters of Credit).

(e) All Incremental Loans made on any Increased Amount Date will be made in
accordance with the procedures set forth in Section 2.03.

 

-11-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Commitments and the Incremental Lenders.

(g) As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Security Documents in
a form reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) with respect to any Mortgaged Property, the Borrower shall, and
shall cause each Loan Party to, enter into, and deliver to the Administrative
Agent and the Collateral Agent, upon the reasonable request of the
Administrative Agent and/or the Collateral Agent (x) mortgage modifications or
new Mortgages with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent and the Collateral Agent and (y) all other items
reasonably requested by the Collateral Agent that are reasonably necessary to
maintain the continuing perfection or priority of the Lien of the Mortgages as
security for such Obligations.”

(o) Section 3.17(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Schedule 3.17 lists completely and correctly all Material Real Property
owned by the Borrower or any other Loan Party on the Seventh Amendment Effective
Date and the address or location thereof, including the state in which such
property is located.”

(p) Article III of the Credit Agreement is hereby amended by adding a new
Section 3.23 therein as follows:

“Section 3.23 Risk Management Policy. The Risk Management Policy is in full
force and effect in all material respects. Each of the Borrower and each
Restricted Subsidiary has performed all its or their obligations under the Risk
Management Policy, in each case except to the extent such non-compliance would
not reasonably be expected to have a Material Adverse Effect.

(q) Sections 5.04(j), 5.14(b), and 5.14(c) of the Credit Agreement are hereby
deleted in their entirety.

(r) Section 6.04(g) of the Credit Agreement is hereby amended by deleting
“Closing Date” and replacing it with “Seventh Amendment Effective Date” in lieu
thereof.

(s) Section 6.04(s) of the Credit Agreement is hereby amended by deleting “Fifth
Amendment Effective Date” and replacing it with “Seventh Amendment Effective
Date” in lieu thereof.

 

12



--------------------------------------------------------------------------------

(t) Section 6.05 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (k); adding an “and” at the end of clause (l); and adding a
new clause (m) as follows:

“(m) sales, transfers or other dispositions of NGL Units, provided that (i) not
less than 100% of the Net Proceeds from such dispositions shall be applied to
the prepayment of the Loans in accordance with Section 2.11(c)(i), (ii) such
disposition is for at least 75% cash consideration, (iii) no Default or Event of
Default shall have occurred and be continuing, (vi) the Borrower and its
Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants, and (v) any such disposition to an Affiliate
shall comply with Section 6.07.”

(u) Section 6.05(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower, when aggregated with any cash consideration
received in respect of any Exchanges in such fiscal year, U.S.50.0 million;
provided further that the Net Proceeds thereof are applied in accordance with
Section 2.11(c)(i); and provided further that after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;”

(v) Clause (iv) of the last paragraph of Section 6.05 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(iv) no sale, transfer or other disposition of assets in excess of U.S.$5.0
million shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration, provided that the Borrower
may designate up to U.S.$50.0 million of Designated Non-Cash Consideration over
the term of the Revolving Credit Facility to be deemed “cash consideration” for
the purposes of determining compliance with this Section 6.05 only;”

(w) Section 6.09(b) is hereby amended and restated in its entirety as follows:

“(b) [Reserved];”

(x) For the purposes of Article VI of the Credit Agreement, each of the
permitted exceptions to each of the covenants set forth in such article that is
required to be calculated and measured from and after the Closing Date shall, on
and following the Seventh Amendment Effective Date, be calculated and measured
from and after the Seventh Amendment Effective Date.

(y) Section 9.23(d) of the Credit Agreement is hereby amended by amending and
restating the first proviso therein in its entirety as follows:

 

-13-



--------------------------------------------------------------------------------

“provided that, with respect to Secured Swap Agreements relating to commodities,
Specified Swap Counterparties shall in no event be entitled to receive any
amount under this Section 9.23(d) in excess of the greater of (i) U.S.$75.0
million in the aggregate, and (ii) an amount equal to 50% of the Borrower’s
EBITDA for the most recently ended Test Period for which financial statements
have been delivered or, with respect to Secured Swap Agreements relating to
commodities of any particular Specified Swap Counterparty, in excess of the
maximum amount then designated in the Swap Collateral Sharing Acknowledgement to
which it is a party;”

(z) Schedule 2.01 is hereby amended and restated in its entirety in the form of
Annex A attached hereto.

(aa) Schedule 3.17 is hereby amended and restated in the form of Annex B
attached hereto.

(bb) Schedule 6.04 is hereby amended and restated in the form of Annex C
attached hereto.

Section 2. Amendments to the Guarantee and Collateral Agreement

(a) Section 1.02 of the Guarantee and Collateral Agreement is hereby amended by
amending the definition of “Secured Obligations” by inserting the following
parenthetical immediately before the “.” at the end thereof:

“(excluding, for the avoidance of doubt, Excluded Swap Obligations)”

(b) Section 1.02 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following definition in alphabetic order therein:

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) The following text shall be inserted as a new Section 2.10:

“Section 2.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.10, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any

 

-14-



--------------------------------------------------------------------------------

greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.10
constitute, and this Section 2.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Seventh
Amendment Effective Date”):

(a) the Administrative Agent shall have received this Amendment, duly executed
by each of the Borrower, the Guarantors and the Lenders;

(b) the Administrative Agent shall have received a Reaffirmation and
Confirmation Agreement, duly executed by each of the Borrower, the Guarantors
and the Administrative Agent;

(c) the Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date, a
favorable written opinion of (i) Gibson, Dunn & Crutcher LLP, special New York
counsel for the Loan Parties and (ii) Conner & Winters, LLP, special Oklahoma
counsel for the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

(d) the representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Seventh Amendment Effective Date, to the same extent as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(e) as of the Seventh Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing;

(f) the Borrower shall have paid all fees and expenses payable to the Lenders
and the Administrative Agent hereunder or under any other Loan Document,
including as set forth in Section 6 hereof; and

(g) the Borrower shall have obtained all material consents necessary or
advisable in connection with the transactions contemplated by this Amendment.

 

-15-



--------------------------------------------------------------------------------

Section 4. Post-Closing Requirements

(a) Within 30 days of the Seventh Amendment Effective Date, or such longer
period as may be agreed by the Administrative Agent in its sole discretion, the
Loan Parties shall (i) execute, deliver and file or cause to be filed
modifications to the Mortgages existing before the Seventh Amendment Effective
Date in favor of the Collateral Agent in form reasonably acceptable to
Administrative Agent, together with any documents required by the applicable
jurisdiction of filing in connection with the recording of such mortgage
modifications and (ii) deliver new Mortgages with respect to certain Material
Property of the Loan Parties located in the State of Oklahoma, duly authorized
and executed, in form for recording in the applicable recording office for such
Mortgaged Property, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be, upon recordation in the applicable recording office,
effective to create and/or maintain a first priority Lien on such Mortgaged
Property subject to no Liens other than Permitted Encumbrances and Prior Liens.

(b) As soon as possible after the Seventh Amendment Effective Date, but in any
event no later than 15 days after the Seventh Amendment Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Loan Parties shall, to the extent any Mortgaged Property is
subject to Flood Insurance Laws, deliver updated standard flood hazard
determination forms for such Mortgaged Property.

(c) Within 30 days of the Seventh Amendment Effective Date, or such longer
period as may be agreed by the Administrative Agent in its sole discretion, the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders and each Issuing Bank on the Closing Date, a favorable
written opinion of Conner & Winters, LLP in respect of the new Mortgages
referred to in clause (a) above, with respect to the enforceability and validity
of such Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent.

Section 5. Acknowledgment and Consent.

(a) Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

(b) Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

Section 6. Reference to and Effect on the Loan Documents

(a) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with the terms
and provisions thereof. The Borrower agrees to pay any applicable costs and
expenses incurred in connection with this Amendment in accordance with the terms
set forth in the Credit Agreement, including Section 9.05 thereof.

 

-16-



--------------------------------------------------------------------------------

(b) Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.

(d) Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.

Section 7. Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 8. Governing Law

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.

Section 9. Headings

Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

Section 10. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 11. Severability

The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.

 

-17-



--------------------------------------------------------------------------------

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13. Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.

Section 14. Jurisdiction

Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.

[SIGNATURE PAGES FOLLOW]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SEMGROUP CORPORATION By:   /s/ Robert N. Fitzgerald   Name: Robert N. Fitzgerald
  Title: Senior Vice President and Chief Financial Officer Subsidiary Guarantors
SEMGROUP EUROPE HOLDING, L.L.C. By:   SEMGROUP CORPORATION, as sole member By:  
/s/ Robert N. Fitzgerald   Name: Robert N. Fitzgerald   Title: Senior Vice
President and Chief Financial Officer SEMOPERATING G.P., L.L.C. By:   SEMGROUP
CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name: Robert N.
Fitzgerald   Title: Senior Vice President and Chief Financial Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMGAS, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name:
Robert N. Fitzgerald   Title: Senior Vice President and Chief Financial Officer
SEMCANADA, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name:
Robert N. Fitzgerald   Title: Senior Vice President and Chief Financial Officer
SEMCANADA II, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name:
Robert N. Fitzgerald   Title: Senior Vice President and Chief Financial Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMMATERIALS, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name:
Robert N. Fitzgerald   Title: Senior Vice President and Chief Financial Officer
SEMMEXICO, L.L.C. By:   SEMMATERIALS, L.P., as sole member   By:   SEMOPERATING
G.P., L.L.C., as general partner     By:   SEMGROUP CORPORATION, as sole member
By:   /s/ Robert N. Fitzgerald   Name: Robert N. Fitzgerald   Title: Senior Vice
President and Chief Financial Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ROSE ROCK MIDSTREAM HOLDINGS, LLC By:   /s/ Robert N. Fitzgerald   Name: Robert
N. Fitzgerald   Title: Senior Vice President and Chief Financial Officer
SEMDEVELOPMENT, L.L.C. By:   SemGroup Corporation, as sole member By:   /s/
Robert N. Fitzgerald   Name: Robert N. Fitzgerald   Title: Senior Vice President
and Chief Financial Officer WATTENBURG HOLDING, LLC, GLASS MOUNTAIN HOLDING, LLC
By:   SemDevelopment, L.L.C., as general partner   By:   SemGroup Corporation,
as sole member By:   /s/ Robert N. Fitzgerald   Name: Robert N. Fitzgerald  
Title: Senior Vice President and Chief Financial Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MID-AMERICA MIDSTREAM GAS SERVICES, L.L.C. By:   SEMGAS, L.P., as sole member  
By:   SEMOPERATING G.P., L.L.C., as general Partner     By:   SEMGROUP
CORPORATION, as sole member By:   /s/ Robert N. Fitzgerald   Name: Robert N.
Fitzgerald   Title: Senior Vice President and Chief Financial Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and Collateral Agent By:
  /s/ Sanjay Remond   Name: Sanjay Remond   Title: Authorised Signatory

 

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:   /s/ Sanjay Remond   Name:
Sanjay Remond   Title: Authorised Signatory

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:   /s/ Vanessa Kurbatskiy   Name: Vanessa
Kurbatskiy   Title: Vice President

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:   /s/ Todd Mogil   Name: Todd Mogil   Title:
Vice President

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:   /s/ Chris Chapman   Name:
Chris Chapman   Title: Director By:   /s/ Vanuza Pereira-Bravo   Name: Vanuza
Pereira-Bravo   Title: Associate

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:   /s/ Jason York   Name: Jason York  
Title: Authorized Signatory

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Issuing Bank By:   /s/ Jason S. York   Name: Jason S.
York   Title: Authorized Signatory

Revolving L/C Commitment: $35,714,285.71

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

/s/ Andrew Ostrov

 

Name: Andrew Ostrov

 

Title: Director

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA, LLC,

as a Lender

By:

 

/s/ Darrell Holley

 

Name: Darrell Holley

 

Title: Managing Director

By:

 

/s/ Casey Lowary

 

Name: Casey Lowary

 

Title: Executive Director

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BMO Harris Bank, N.A.

as a Lender

By:

 

/s/ Kevin Utsey

 

Name: Kevin Utsey

 

Title: Director

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Cadence Bank, N.A.,

as a Lender

By:

 

/s/ William W. Brown

 

Name: William W. Brown

 

Title: Senior Vice President

[If a second signature is required]

By:

 

 

 

Name:

 

Title:

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Christopher Kuna

 

Name: Christopher Kuna

 

Title: Vice President

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Compass Bank,

as a Lender

By:

 

/s/ Kathleen J. Bowen

 

Name: Kathleen J. Bowen

 

Title: Senior Vice President

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:

 

/s/ Scott Mackey

 

Name: Scott Mackey

 

Title: Director

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

The Bank of Nova Scotia,

as a Lender

By:

 

/s/ Mark Sparrow

 

Name: Mark Sparrow

 

Title: Director

[If a second signature is required]

By:

 

 

 

Name:

 

Title:

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BOKF, NA D/B/A BANK OF OKLAHOMA,

as a Lender

By:

 

/s/ Linda J. Bridges

 

Name: Linda J. Bridges

 

Title: Commercial Lending Officer

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank,

as a Lender

By:  

/s/ Zali Win

  Name: Zali Win   Title: Managing Director By:  

/s/ Rosa Santini

  Name: Rosa Santini   Title: Vice President

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Authorized Signatory

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title: Director By:  

/s/ Jennifer Anderson

  Name: Jennifer Anderson   Title: Associate Director

 

[Seventh Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Annex A

See attached.



--------------------------------------------------------------------------------

SCHEDULE 2.01

to Credit Agreement

Commitments

 

    

Lender

   Revolver
Allocation      Revolving L/C
Commitment  

1

   The Royal Bank of Scotland plc    $ 33,000,000       $ 35,714,285.72   

2

   Barclays Bank PLC    $ 33,000,000       $ 35,714,285.72   

3

   Citibank, N.A.    $ 33,000,000       $ 35,714,285.72   

4

   Deutsche Bank AG New York Branch    $ 33,000,000       $ 35,714,285.71   

5

   Royal Bank of Canada    $ 33,000,000       $ 35,714,285.71   

6

   UBS AG, Stamford Branch    $ 33,000,000       $ 0   

7

   Wells Fargo Bank, National Association    $ 33,000,000       $ 35,714,285.71
  

8

   ABN AMRO Capital USA LLC    $ 29,000,000       $ 0   

9

   BMO Harris Financing, Inc.    $ 29,000,000       $ 0   

10

   Cadence Bank, N.A.    $ 29,000,000       $ 0   

11

   Capital One, National Association    $ 29,000,000       $ 0   

12

   Compass Bank    $ 29,000,000       $ 0   

13

   SunTrust Bank    $ 29,000,000       $ 0   

14

   The Bank of Nova Scotia    $ 29,000,000       $ 0   

15

   BOKF, NA d/b/a/ Bank of Oklahoma    $ 22,000,000       $ 0   

16

   Credit Agricole Corporate and Investment Bank    $ 22,000,000       $ 0   

17

   Morgan Stanley Bank, N.A.    $ 22,000,000       $ 0   

Total

   $ 500,000,000.00       $ 214,285,714.29   



--------------------------------------------------------------------------------

Annex B

See attached.

 



--------------------------------------------------------------------------------

Schedule 3.17

Material Real Properties Owned as of the Seventh Amendment Effective Date

 

Loan Party

  

Description of Location

  

Address/City/State/Zip Code

  

County

Mid-America

Midstream Gas

Services, L.L.C.

   Rose Valley I Plant   

Lots 6 and 7, Section 6,

Township 25N, Range 14W, OK

   Woods SemGas, L.P.    Nash Plant   

77867 Coal Road, Nash, OK

73762

   Grant SemGas, L.P.    Hopeton Plant   

45511 Dewey Road, Dacoma,

OK 73731

   Woods SemGas, L.P.    Sherman Plant   

880 Plainview Road, Sherman,

TX 75092

   Grayson



--------------------------------------------------------------------------------

Annex C

See attached.



--------------------------------------------------------------------------------

Schedule 6.04

Investments existing as of the Seventh Amendment Effective Date:

Investments in SemLogistics in the amount of $15,000,000.

Investments in Alpine Energy in the amount of $12,472,000.

Investments in the Glass Mountain Venture in the amount of $114,128,000.

Investments in White Cliffs in the amount of $63,659,980.